Citation Nr: 0817874	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  99-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right frontal meningioma as due to exposure to 
herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which, in pertinent part, 
denied entitlement to the above condition.  Jurisdiction over 
the claims folder was subsequently transferred to the 
Phoenix, Arizona RO.  

In April 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Phoenix RO.  
A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in June 
2000, at which time the issue of entitlement to service 
connection for post-operative residuals of a right frontal 
meningioma was denied.  The veteran appealed the denial of 
the claim to the Court of Appeals for Veterans Claims 
(Court).  Pursuant to VA's motion, in February 2001, the 
Court vacated and remanded the claim back to the Board for 
further action.  Since then, the claim has come before the 
Board in January 2002 and July 2003, at which times it was 
remanded for additional development.  The case has now been 
returned to the Board for further appellate action.


FINDING OF FACT

Non-malignant right frontal meningioma and its post-operative 
residuals were not present in service and are not the result 
of a disease, injury, or exposure to herbicides in service.


CONCLUSION OF LAW

Post-operative residuals of right frontal meningioma were 
neither incurred in nor aggravated by active service, nor may 
they be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2005, subsequent to the 
initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
December 2005 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the December 2005 letter and received 
information regarding the effective date and disability 
rating elements of his claim in a September 2006 letter.  
Although the veteran was provided Dingess notification after 
the initial adjudication of the claim, since the claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the record contains an opinion from an independent medical 
expert 

In its July 2003 remand, the Board ordered that the RO obtain 
copies of medical records from the veteran's October 1998 
hospitalization and contact the veteran's private physicians 
to ask that they provide medical opinions regarding the 
etiology of his right frontal meningioma.  In a March 2004 
letter, the Appeals Management Center (AMC) requested that 
the veteran provide updated VA forms 21-4142 (medical 
releases) to allow for the procurement of these private 
records and opinions.  No response was received to this 
letter, and in March 2005 a supplemental statement of the 
case (SSOC) was issued denying the claim.  The veteran 
replied in March 2005 letters that he had returned the 
requested medical releases and had moved to Arizona.  
Jurisdiction over the veteran's claims folder was therefore 
transferred to the Phoenix RO.  The Phoenix RO provided the 
veteran with a VCAA notification letter in December 2005 
stating that a search of the Los Angeles and Phoenix ROs did 
not result in the discovery of current medical releases.  The 
VCAA letter also reiterated to the veteran that further 
records of his medical treatment and opinions from his 
physicians could not be obtained without these releases.  The 
veteran was again asked to provide current addresses and 
medical releases for each health care provider.  No response 
to this letter was received. 

The Board finds that VA has complied with the VCAA's 
assistance requirements.  VA has provided the veteran with 
every opportunity to submit the requested releases in order 
to obtain evidence in support of his claim.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear 
from the above, that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop this claim rests with the veteran himself.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as brain tumors, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that his right frontal meningioma and 
post-operative residuals were incurred as a result of 
exposure to Agent Orange during active duty service in 
Vietnam.

Service treatment records show that in March 1966 the veteran 
complained of severe headaches that were attributed to poor 
vision.  He also reported a history of headaches on his 
September 1965 enlistment medical history form.  The 
examination report for discharge in February 1968 shows that 
the veteran's head was found to be normal upon clinical 
examination.  No history of headaches was noted.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with a right frontal meningioma in 
February 1998 following a head MRI that disclosed the 
presence of the brain tumor.  He underwent a central 
craniotomy and resection of the meningioma later that month.  
In an April 1998 consultation, the veteran reported a three 
year history of positional vertigo and hand tremors and a one 
and a half year history of daily headaches.  

Records of outpatient treatment from the VA Medical Center 
(VAMC) establish that the veteran complained of chronic head 
pain in May 2001 and was provided an MRI in September 2001 
that showed no recurrence of his brain tumor.  He continued 
to complain of headaches and memory impairment, and was 
diagnosed with a nonspecified cognitive disorder in December 
2002 during a neuropsychiatric consultation.  He was also 
diagnosed with nausea and vertigo in August 2002.

In support of his claim, the veteran submitted a December 
2002 letter from a private orthopedic surgeon.  After noting 
that he had reviewed the veteran's private hospital records, 
the physician concluded that the veteran's brain tumor, 
although benign, was brain cancer and that it was highly 
possible that it was caused by exposure to Agent Orange.  The 
physician further stated that there were countless medical 
studies proving that Agent Orange caused brain cancer.  

The record also contains a February 2008 medical opinion from 
an independent medical expert.  The opinion, rendered by the 
Director of the Neuro Oncology Program for the Comprehensive 
Cancer Center at the University of Alabama, Birmingham, 
states that the veteran's right frontal meningioma was not 
causally related to Agent Orange exposure.  The opinion was 
based on review of current medical literature, that showed no 
association between Agent Orange and brain cancer, and the 
doctor's own experience as a specialist in oncology.  The 
doctor also stated that the veteran's in-service headaches 
were not the initial manifestations of the right frontal 
meningioma as it would not be possible for the meningioma to 
be present for over 30 years without interval neurological 
worsening.  

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides such as Agent Orange, 
however, meningioma is not subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e).  In addition, while 
the February 1998 MRI showed that the veteran had a brain 
tumor, there is no indication that it manifested to a 
compensable degree within one year of separation from 
service.  Therefore, service connection is not warranted for 
the post-operative residuals of the veteran's right frontal 
meningioma under 38 C.F.R. § 3.309(a). 

Although the record shows no disease subject to presumptive 
service connection on the basis of herbicide exposure, 
service connection could still be established with proof of 
direct service incurrence.  Stefl v. Nicholson, 21 Vet App 
120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

Turning to the issue of direct service connection, the record 
shows that the veteran currently experiences post-operative 
residuals of his right frontal meningioma, including a 
nonspecified cognitive disorder and nausea and vertigo.  In 
addition, the veteran is presumed to have been exposed to 
herbicides while on active duty service in Vietnam.  
Therefore, the Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

While the veteran underwent a craniotomy and resection of his 
meningioma in February 1998, there is no medical evidence of 
this condition until almost 30 years after his discharge from 
service.  There is also no other evidence of a continuity of 
symptomatology since service.  The veteran testified at his 
hearing before the Board that he did not experience symptoms 
of his meningioma until the mid-1980s, when he had headaches 
and dizzy spells.  Furthermore, at the veteran's April 1998 
medical consultation following his craniotomy, he reported 
that his positional vertigo and hand tremors had begun three 
years prior.  Therefore, the veteran has not reported a 
continuity of symptomatology since service and there is no 
clinical or lay evidence of ongoing symptoms since service.

The Board also finds that the balance of the evidence does 
not establish a nexus between the veteran's meningioma and 
his active duty service, including his presumed exposure to 
herbicides.  While the record contains medical opinions both 
for and against the veteran's claim, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the most probative evidence of whether 
the veteran's meningioma was related to Agent Orange exposure 
is the February 2008 independent medical expert opinion.  
This opinion was rendered by an expert in the field of 
oncology and was given after full review of the veteran's 
claims folders, including his service treatment records.  The 
physician properly supported his opinions, explained his 
conclusions fully in his report, and provided detailed 
references for the specific medical studies relied upon.  In 
contrast, the December 2002 medical opinion supporting the 
veteran's claim was provided by an orthopedic surgeon, not an 
oncologist, and provided no references to specific medical 
studies or literature.  In addition, while the doctor stated 
that he reviewed the veteran's private medical records from 
the veteran's craniotomy, there is no indication that he 
reviewed the veteran's service treatment records or more 
recent VAMC records.  

While the veteran himself has made the claim of a nexus 
between his meningioma  and exposure to Agent Orange during 
service, as a layperson he is not competent to express an 
opinion as to medical causation of a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was many years after his separation from active duty service.  
In addition, the weight of the medical evidence establishes 
that the veteran's meningioma and post-operative residuals 
are not related to any incident of active duty service, 
including exposure to herbicides.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

Entitlement to service connection for post-operative 
residuals of a right frontal meningioma as due to exposure to 
herbicides is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


